Citation Nr: 0933498	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 
1976.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2005, a statement of the 
case was issued in September 2006, and a substantive appeal 
was received in December 2006.  The Veteran requested a Board 
hearing, however, he did not report for a hearing scheduled 
in July 2009.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a mental or psychiatric 
disability.

2.  In a January 1980 rating decision, the RO denied 
entitlement to service connection for a right hip disability; 
the Veteran did not file a notice of disagreement.

3.  In July 2004, the Veteran filed a request to reopen his 
claim of service connection for a right hip disability. 

4.  Evidence received since the March 1980 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a right hip disability.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The January 1980 rating decision denying service 
connection for a right hip disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2004.  In November 2008, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
there is a preponderance of evidence against the claims for 
entitlement to service connection, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the October 2004 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that some of the Veteran's service 
treatment records are not on file.  Due to the missing 
records, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his mental disability, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a mental 
disability in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability, 
any current opinion provided at this point would be no more 
than speculative.  See 38 C.F.R. § 3.102 (2008) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  With regard to the 
right hip issue, no examination is required since the request 
to reopen the claim is denied in this decision.  A VA 
examination is not required with regard to a claim to reopen 
a finally adjudicated claim unless new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).  

The evidence of record contains the Veteran's post-service 
private medical records and some of the service treatment 
records.  The Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Psychiatric or Mental Disability

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service treatment records dated in February 1976 reflect that 
the Veteran was assessed with possible situational 
depression.  A Report of Medical Examination dated in 
February 1976 for separation purposes reflects that the 
Veteran's psychiatric condition was clinically evaluated as 
normal.  A Report of Medical History dated in February 1976 
reflects that the Veteran checked the 'no' box for depression 
or excessive worry.  

There are no post-service medical records related to a mental 
disability.  

The Board finds that there is a preponderance of evidence 
against the Veteran's claim of service connection for a 
mental disability.  The Veteran has not identified or 
submitted any medical evidence which shows any current mental 
disability.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed mental disability.  Simply put, service 
connection is not warranted in the absence of proof of 
current disability.  

The Board has considered the Veteran's own lay statements to 
the effect that a mental disability was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between a mental disability and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a mental disability is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).

New and Material Evidence for a Right Hip Disability

Criteria & Analysis

The Veteran's claim of service connection for a right hip 
disability was denied in a January 1980 rating decision.  The 
Veteran did not file an appeal, thus the rating decision is 
final.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for a right hip disability was received in July 
2004, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1980 rating decision, the 
Veteran's service treatment records were of record.  Based on 
the record at that time, the RO denied service connection for 
a right hip disability based on a finding of no evidence of 
in-service aggravation of the Veteran's pre-existing right 
leg fracture.  As already noted, the Veteran did not initiate 
an appeal from the January 1980 rating decision denying his 
claim.  Therefore, VA may not undertake another merits 
analysis of the underlying service connection claim unless 
new and material evidence is received.    

Turning to the evidence which has been received since the 
January 1980 decision, the Board notes that newly received 
evidence includes private medical records from Martin Luther 
King, Jr. General Hospital dated in September 1987 reflecting 
that the Veteran complained of chronic right hip pain.  

These newly submitted records do not indicate that the 
Veteran's right hip disability was permanently aggravated by 
service.  As this evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  The Board has 
considered the Veteran's own lay statements and testimony to 
the effect that his right hip disability is causally related 
to his active service; however, it is noted that the Veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a right hip disability are not met.


ORDER

Service connection for a psychiatric disorder or mental 
disability is not warranted.  

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for a 
right hip disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


